Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.

2.	This Application is a continuation of Application No.  15/968,568, filed on 5/1/2018 and was abandoned on 3/23/2020.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 4/3/2020, 4/6/2020, 8/19/2020, 10/16/2020, 1/14/2021 and 3/12/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Behzadi et al. (U.S. Patent Application Publication No. 2019/0265971, hereinafter Behzadi) in view of Danger et al. (U.S. Patent Application Publication No. 2018/0032723, hereinafter Danger).
  	With respect to claims 1, 8 and 15, Behzadi discloses an Internet-of-Things electronic device, method and computer readable medium, comprising: 

receive, via the communication device, a call to a job smart agent residing in the computer-readable computer memory, the job smart agent comprising a behavior profile and a plurality of attributes, the plurality of attributes including a plurality of calls respectively to a plurality of task smart agents; compare performance of the job smart agent in response to the call to the job smart agent against the behavior profile to determine a deviation from acceptable performance, transmit an objection based on the deviation, via the communication device, to a remote server (e.g. Behzadi, paragraphs 0040,  0086, 0390 and 0391).
Behzadi does not explicitly mention a plurality of clock cycles respectively corresponding to the plurality of task smart agents, issue the plurality of calls to the plurality of task smart agents initiate a cycle clock for each of the plurality of clock cycles in correspondence with issuance of the plurality of calls (e.g. Danger, paragraph 0113).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Behzadi’s collecting sensor data with Danger’s corresponding plurality of clock cycles with sensors to determine response time from sensors. 

With respect to claim 2, Behzadi and Danger disclose the Internet-of-Things electronic device of claim 1, wherein the computer processor comprises a finite state machine (e.g. Danger, paragraph 0006).

 	With respect to claim 3, Behzadi and Danger disclose the Internet-of-Things electronic device of claim 1, further comprising a sensor, wherein determination of the deviation includes comparison of data from the sensor against the behavior profile (e.g. Behzadi, paragraphs 0229 and 0322).

With respect to claim 4, Behzadi and Danger disclose the Internet-of-Things electronic device of claim 1, wherein determination of the deviation includes determining that a time out has occurred on one or more of the plurality of clock cycles (e.g. Danger, paragraph 0113). 

 	With respect to claim 5, Behzadi and Danger disclose the Internet-of-Things electronic device of claim 4, wherein the plurality of task smart agents reside in memory of one or more external devices, and the plurality of calls to the plurality of task smart agents are issued via the communication device to the one more external devices (e.g. Behzadi, paragraph 0462). 

 	With respect to claim 6, Behzadi and Danger disclose the Internet-of-Things electronic device of claim 1, wherein, when executed by the computer processor, the computer-readable instructions further cause the computer processor to update the behavior profile based on the objection (e.g. Behzadi, paragraph 0419). 

 	With respect to claim 7, Behzadi and Danger disclose the Internet-of-Things electronic device of claim 6, wherein the behavior profile comprises a plurality of behavioral attributes 

 	With respect to claim 9, Behzadi and Danger disclose the computer-implemented method of claim 8, wherein the computer processor comprises a finite state machine (e.g. Danger, paragraph 0006). 

 	With respect to claim 10, Behzadi and Danger disclose the computer-implemented method of claim 8, wherein determination of the deviation includes comparison of data from a sensor of the electronic device against the behavior profile (e.g. Behzadi, paragraphs 0229 and 0322).	

With respect to claim 11, Behzadi and Danger disclose the computer-implemented method of claim 8, wherein determination of the deviation includes determining that a time out has occurred on one or more of the plurality of clock cycles (e.g. Danger, paragraph 0113). 

With respect to claim 12, Behzadi and Danger disclose the computer-implemented method of claim 11, wherein the plurality of task smart agents reside in memory of one or 

 	With respect to claim 13, Behzadi and Danger disclose the computer-implemented method of claim 8, further comprising updating the behavior profile based on the objection (e.g. Behzadi, paragraph 0419). 

 	With respect to claim 14, Behzadi and Danger disclose the computer-implemented method of claim 13, wherein-- the behavior profile comprises a plurality of behavioral attributes describing normal operation at least in part by defining corresponding thresholds for normal operation, the comparison of performance of the job smart agent against the behavioral profile includes incrementally changing a count based on an attribute-by-attribute comparison against the thresholds for normal operation, the behavior profile is updated at least in part by sensitizing a threshold of the corresponding thresholds based on the objection (e.g. Behzadi, paragraphs 0248, 0252, 0322 and 0386) . 

 	With respect to claim 16, Behzadi and Danger disclose the computer-readable storage media of claim 15, wherein the computer processor comprises a finite state machine (e.g. Danger, paragraph 0006). 



With respect to claim 18, Behzadi and Danger disclose the computer-readable storage media of claim 15, wherein determination of the deviation includes determining that a time out has occurred on one or more of the plurality of clock cycles (e.g. Danger, paragraph 0113). 

 	With respect to claim 19, Behzadi and Danger disclose the computer-readable storage media of claim 15, wherein when executed by the computer processor the computer-readable instructions further cause the computer processor to update the behavior profile based on the objection (e.g. Behzadi, paragraph 0419). 

With respect to claim 20, Behzadi and Danger the computer-readable storage media of claim 19, wherein-- the behavior profile comprises a plurality of behavioral attributes describing normal operation at least in part by defining corresponding thresholds for normal operation, the comparison of performance of the job smart agent against the behavioral profile includes incrementally changing a count based on an attribute-by-attribute comparison against the thresholds for normal operation, the behavior profile is updated at least in part by sensitizing a threshold of the corresponding thresholds based on the objection (e.g. Behzadi, paragraphs 0248, 0252, 0322 and 0386)

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843.  The examiner can normally be reached on 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONGOC TRAN/Primary Examiner, Art Unit 2434